f,    -                                                   R-838




                E               NEY          GENERAL

                                     EXAS



                     October   16,    1947


Hon. L. A. Woods
State.Superintendent of Public Instruction
Department of Education
Austin, Texas                Opinion No. V-407
                                      Re:     Authority of State
                                             Board of Education
                                             ‘to award textbook
                                              contracts to a pub-
                                              lisher who proposes
                                              to supply one text-
                                              book bound in two
                                              volumes.
Dear Sir:
          We refer to your letter of recent date where-~
in you request an opinion of this office relative to the
authority of the State Board of Education in awarding
textbook contracts,and wherein you submit the following
specific questions:
          “(1) If a publisher’s bid proposed to
     sell a basal book for use in the elementary
     grades bound in two volumes, rather than
     one, would the bid, If otherwise in conform-
     ity to the statute, be invalid or illegal
     because the proposal was to furnish a book
     bound in two volumes?
          “(2) If a publisher’s bid proposed to
     sell a book to be included on the multiple
     list for use In the high schools, the book
     to be bound In two volumes rather than one,
     if the bid otherwls@ complied with the law,
     would it be invalid or illegal because of
     the proposal to furnish a book bound In two
     volumes?
              "(3)  Does the statute prohibit the
         State Board of Education’s awarding a con-
         tract on a bid where the publisher proposes
         to supply one book bound in two volumes,
         rather than in one volume?”
                                                 ..



Eon. L. A. Woods, Page 2 (V-407)


          The primary question involved concerns the
authority, if any, of the State Board of Education,
acting under the provisions of Article 2675b-5(e),
and Articles 2842 to 28763, V.C.S., to enter a con-
tract for a textbook which is comprised of more than
one volume.
          Under Article 2843, as amended by S.B. 215,
Acts of the 50th Leg., R.S., 1947, the Board of Educa-
tion is authorized to seleCt and adopt a uniform sys-
tem of basal textbooks to be used in the elementary
public free schools of Texas covering the certain
subjects listed therein. Said Board is further au-
thorized by said statute and Article 2844a, V.C.S.,
to adopt a multiple list of basal textbooks covering
certain designated subjects to be used in the public
free high schools of this State. Article 2844 au-
thorizes the Board to adopt supplementary readers and
other supplementary books for the first seven grades
and provides, also, that no supplementary books as
distinguished from basal textbooks shall be purchased
and used to the exclusion of the basal books prescrib-
ed under Article 2843.
          The Legislature has not defined the word
'Textbook" as used in Articles 2842 to 28763, Inclusive.
We believe, therefore, it is Intended that 'textbook"
should be construed in the sense it is ordinarily used.
A. G. Opinion Bo. O-2400.
           Webster's New International Dictionary, Sec-
ond   Edition, unabridged, defines "textbook" as follows:
           "Originally, a book on which a teacher
      lectures or comments; hence any manual of
      Instruction; a book containing a presentation
      of the principles of a subject intended to be
      studied by the pupil and ustd as a basis of
      instruction by the teacher.
           True, this definition seems to limit the word
"textbook" as being one book, a single volume; but in
the larger and ordinary sense, we believe that a "text-
book" on a particular subject designed to be studied and
used as a basis of instruction means the book, or books,
or the organic literary work prepared and submitted on
the subject it proposes to cover, be it bound In one or
more volumes. Conversely, a textbook bound in a single
volume may contain several books;,towit, the Bible. Text-
book" In this larger sense and in the sense ordinarily
used refers not merely to a specific object called a
Hon. L. A. Woods, Page 3 (V-407)


book which can be held In one’s hand, but means an as-
sembly or concourse of ideas on the subject expressed
in words, the subject matter of which may be embodied
in one or more volumes.
          Article 2848 provides that the Board of Edu-
cation shall adopt those textbooks, basal and supple-
mentary, which, in the opinion of the Board, “are most
acceptable for use in the schools--quality, mechanical
iE;;ruct$on, paper, print, price, authorship, literary
       an other relative matters being given BuCh
weight in making its decision as the Board may deem
advisable” and no textbook shall be adopted until it
has been read carefully and examined by at least a
majority of the Board.   By virtue of this statute,
the Board could properly consider the practical prob-
lems of distribution arising from its adoption of a
textbook which comprises more than one bound volume.
Furthermore, there is nothing in this statute nor in
any other brought to our attention which would pro-
hibit the Board from adopting and entering a contract
for a textbook on an authorized subject merely beoause
it 2s offered or bound in more than one volume.
          Accordingly, our answers to the above submitted
questions should be, and are, in the negative.
                        SUMMARY
          The Board of Education, acting under
     and In aocordanee with the provisions of
     Article 2675b-5 (e), and Articles 2842 to
     2876j, inolusive, V.C.S., has discretionary
     authority to adopt textbook.s,basal and
     supplementary, on authorized subjects which
     comprise more than one bound volume.
                                   Very truly yours
APPROVED :                  ATTORNEY GENERAL OF TEXAS


    T ASSISTANT
ATTORNISYGENlWAL                   Chester E. Olllson
                                   Assistant
CEO/djm/JCP